Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 9, 2019

                                     No. 04-19-00399-CR

                                     Kurt Wayne LOPER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 566384
                     Honorable Wayne A. Christian, Judge Presiding


                                        ORDER
              The clerk’s record in this appeal was filed on July 31, 2019. Because the
      clerk’s record did not contain the charging instrument referred to in the judgment
      of conviction, this court ordered that the trial court clerk file a supplemental
      record containing the charging instrument. The trial court clerk filed a
      supplemental record containing a letter from the trial court clerk. The letter stated
      there were no criminal records matching the request.

              We take judicial notice that appellant filed a prior appeal from the trial
      court proceedings. This court dismissed appellant’s first appeal. The clerk’s
      record in that appeal contains the charging instrument in this case. We therefore
      ORDER the clerk of this court to transfer a copy of the clerk’s record filed on
      February 20, 2019, in the first appeal, cause number 04-19-00063-CR, to this
      appeal.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court